Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 9/23/2020.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a calculating module, configured to generate an output current calculating value based on a voltage across the resonant capacitor at an off moment of the high side transistor and a correction signal; a comparing module, configured to compare the output current calculating value with a burst mode threshold value, and configured to generate a burst mode control signal based on a comparing result of the output current calculating value and the burst mode threshold value; and a switching control module, configured to receive the burst mode control signal and control the resonant converter to work in a burst mode or a normal mode based on the burst mode control signal; wherein when the resonant converter works in the burst mode, the switching control module is configured to control the high side transistor and the low side transistor to be driven by alternate pulses in a first period, and configured to control the high side transistor and the low side transistor keeping off in a second period adjacent to the first period; and when the resonant converter works in the normal mode, the switching control mode is configured to control the high side transistor and the low side transistor to be driven by the alternate pulses.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a calculating module, configured to generate an output current calculating value based on the voltage sensing signal at an off moment of the high side transistor and a correction signal; a comparing module, configured to compare the output current calculating value with a burst mode threshold value, and configured to generate a burst mode control signal based on a comparing result of the output current calculating value and the burst mode threshold value; and a switching control module, configured to receive the burst mode control signal and control the resonant converter to work in a burst mode or a normal mode based on the burst mode control signal; wherein when the resonant converter works in the burst mode, the switching control module is configured to control the high side transistor and the low side transistor to be driven by alternate pulses in a first period, and configured to control both the high side transistor and the low side transistor keeping off in a second period adjacent to the first period; and when the resonant converter works in the normal mode, the switching control mode is configured to control the high side transistor and the low side transistor to be driven by the alternate pulses.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...generating an output current calculating value based on the output feedback signal or the feedback compensation signal; and controlling the resonant converter to work in a normal mode or a burst mode based on the output current calculating value; wherein when the resonant converter works in the burst mode, the high side transistor and the low side transistor are configured to be driven by alternate pulses in a first period, and the high side transistor and the low side transistor are configured to keep off in a second period adjacent to the first period; and when the resonant converter works in the normal mode, the high side transistor and the low side transistor are configured to be driven by the alternate pulses..” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170093296, Chen; Yuedong discloses a resonant converter with capacitive mode control and associated control method.
US 20170187298, Lin; Sicong discloses an isolated switching converter with optocoupler and secondary control circuit thereof.
US 20200007043, Miao; Lei discloses a controller and control method used in resonant converters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838